Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-8, 11-16 are allowed.
The following is an Examiner’s statement of reasons for allowance: The instant invention is related to a method, apparatus, and non-transitory storage medium for supporting a prediction mode for predicting blocks of a video.
Prior art was found for the claims as follows: 
Merkle et al. (US 2014/0341290 A1) (hereinafter Merkle)
Xiu et al. (US 2019/0104303 A1)
Lainema (US 2019/0356909 A1 with benefit to PCT/FI2017/050950)

Regarding claim 1, and similarly claims 8 & 15-16, Merkle discloses a video decoder for supporting a prediction mode for predicting blocks of a video [Paragraph [0006], Decoder for reconstructing a sample using intra-prediction], wherein the video decoder is configured to predict each of the blocks by 
extrapolating a neighborhood of the respective block into the block along a direction which varies so that the direction for a current block to be predicted is changed based on a sample block which has been previously predicted [Paragraphs [0141]-[0146], Adjacent blocks, including left, top, and right samples, as neighborhood of respective block into current block, are used to intra-predict current block in an intra direction 214 changed based on neighboring sample block], 
wherein the video decoder is configured: 
to vary the direction  in unit of lines of samples the respective block is composed of, or in unit of groups of lines of samples into which the block is partitioned, based on one or more offset values indicating an offset of sample positions at which the neighborhood is to be sampled for predicting a predetermined line or predetermined group of lines relative to further sample positions at which the neighborhood is to be sampled for predicting a further line or further group of lines adjacent to the predetermined line or predetermined group of lines [Paragraphs [0140]-[0145], Fig. 12, Varying the direction based on neighboring sample block is performed in units of groups of lines seen in Fig. 12, based on adapting the line end position offset, which derives the line start position and gradient], and 
to read a parameter indexing one of a set of offset values comprising: 
a global offset value for the respective block, a first predetermined offset value, and a second predetermined offset value, wherein the first predetermined offset value and the second predetermined offset value are determined by reading the parameter indexing which is transmitted in a bitstream, wherein the first predetermined offset value and the second predetermined offset value indicate offsets of the sample positions relative to the further sample positions into opposite directions, and wherein the global offset value is an offset value between the first and the second predetermined offset values [Paragraph [0139]-[0145], Decoder reads transmission of three syntax elements in the bitstream, as the parameter indexing one of an offset values, the line end offset to the line end position being a global offset value that is determined over a range of offset values (includes first (lowest) and second (highest) predetermined offset values) as best matching Wedgelet partition].

However, neither Zhou, Alshin, nor Hsieh teach or suggest direction which varies across the respective block; and to read for each line of samples or for each group of lines a parameter indexing one of a set of offset values comprising: a global offset value for the respective block, a first predetermined offset value, and a second predetermined offset value.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art. Furthermore, in consideration of applicant's arguments as whole there is not strong motivation or reasoning to combine references to arrive at the claimed invention.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487